COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-19-00249-CR
Trial Court Cause
Number:                    19-339023
Style:                     Anthony Mottin
                           v The State of Texas
Date motion filed*:        November 23, 2020
Type of motion:            Rehearing
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of      Chief Justice Radack and Justice Hightower

Date: April 20, 2021